09/18/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs June 25, 2020

             DARRELL CARPENTER v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                  No. 07-08772      John Wheeler Campbell, Judge
                       ___________________________________

                           No. W2019-01248-CCA-R3-PC
                       ___________________________________


In 2010, the Petitioner, Darrell Carpenter, was convicted of second degree murder and
sentenced to serve twenty years in prison. The Petitioner was granted post-conviction
relief in the form of a delayed appeal. After his conviction was affirmed, the Petitioner
again sought post-conviction relief, asserting that he was denied the effective assistance
of trial counsel and that the State withheld or destroyed exculpatory evidence. The post-
conviction court held a hearing and denied the post-conviction claims, and the Petitioner
appeals, listing in his reply brief twenty-five grounds for relief. The thrust of the
Petitioner’s claims is that a 911 chronology report allegedly contradicts the proof at trial,
that trial counsel was deficient in not challenging the proof on this basis, and that the
State failed in its duty to preserve or produce related evidence. After a thorough review
of the record, we conclude that the Petitioner has not demonstrated that he received
ineffective assistance of counsel or that his rights were otherwise violated, and we affirm
the denial of post-conviction relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ALAN E.
GLENN and CAMILLE R. MCMULLEN, JJ., joined.

Darrell Carpenter Clifton, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.
                                      OPINION

                    FACTUAL AND PROCEDURAL HISTORY

                                        Trial

     The Petitioner was convicted of shooting and killing the victim, Mr. Dedrick
Campbell, in view of eyewitnesses after holding a brief conversation with the victim on
Mr. David Young’s front porch. On the Petitioner’s delayed direct appeal, this court
summarized the evidence introduced at trial as follows:

             At trial, David Young testified that the victim, Dedrick Campbell,
      knocked on the front door of his home … in Memphis on July 10, 2007, in
      the late afternoon. The victim wanted to borrow Mr. Young’s cell phone.
      Mr. Young complied, handing his phone to the victim. The victim took the
      phone to the front porch of the home. He was seen talking on the phone on
      the front porch of the home by both Mr. Young and Steven Moore.

             Mr. Moore was walking down the street on the afternoon of July 10
      around the same time the victim was on Mr. Young’s front porch talking on
      Mr. Young’s cell phone. He testified at trial that he witnessed [the
      Petitioner] and another man walk up to the victim…. Mr. Moore was far
      enough away that he could not hear what the men discussed during a
      conversation that lasted approximately ten minutes. Mr. Young went onto
      the porch at some point during the conversation between the three men to
      see if the victim still had his cell phone. He observed [the Petitioner]
      talking to the victim. Mr. Young went back into the house and sat on the
      couch.

              At the conclusion of the conversation, Mr. Moore observed [the
      Petitioner] turn as if to walk away, then turn back toward the victim and
      fire a shot. The shot hit the cell phone that the victim was holding in his
      hand. The victim walked toward [the Petitioner and] was shot twice in the
      chest. At that point, the victim turned to run toward the front door of the
      home. The victim was shot several times in the back. He died as a result of
      multiple gunshot wounds.

             Mr. Young heard the gunshots from inside the home. He looked out
      the window and saw the victim running toward the house then saw the
      victim change directions and run. Mr. Young went to his bedroom to call
      911. From this vantage point, he saw [the Petitioner] running down the
                                         -2-
      street. Mr. Young stated that he did not see anything in [the Petitioner]’s
      hands while he was running.

             Mr. Young exited his home after he got off the phone with 911. The
      police were already on the scene. Mr. Young saw the victim lying on the
      sidewalk and his cell phone on the steps. The phone had a bullet hole
      through it.

              The first officer on the scene, Richard Rouse of the Memphis Police
      Department, heard shots fired in the area of Lewis and Brown. He saw
      someone run across the street but he was, at that time, unaware of the
      situation. As he got closer to the scene, he saw the victim lying partially on
      the curb and several men nearby. Officer Rouse asked these men to
      identify the perpetrator. He was told that the shooter was on the run.
      Officer Rouse ran in the direction of the shooter but was unable to locate a
      suspect.

State v. Darrell Carpenter, No. W2012-00947-CCA-DAC-CD, 2013 WL 5739753, at *1-
2 (Tenn. Crim. App. Oct. 17, 2013), no perm. app. filed.

       The testimony at trial established that Officer Rouse was actually responding to an
unrelated call down the street when he heard shots fired from about six houses away. Mr.
Moore, the victim’s cousin, testified that the Petitioner’s companion told him to run
shortly after the shots were fired because the police were “up the street.”

       Officer Hope Smith, a crime scene unit officer with the Memphis Police
Department, testified at trial that she drew the crime scene sketch which identified the
two items on the scene, a visor and a cell phone. She testified that the victim had been
moved and the scene secured when she arrived. She collected a cell phone with a bullet
hole in the flip top. Officer Smith testified that she took photographs of the crime scene,
and three photographs were entered as a collective trial exhibit. Asked to use a pointer to
point out to the jury on the photographs where the cell phone was found, Ms. Smith
stated, “Cell phone is right there by the placard[;] this is number 1.” The prosecutor,
referring to a photograph, asked, “And is this the cell phone we just showed to the jury?”
Officer Smith responded that it was.

       The medical examiner testified that the victim suffered four bullet wounds in the
back and one in the left front of his chest. All five projectiles were recovered from the
victim. Bullets pierced the victim’s heart, lungs, liver, pancreas, and small intestines.
The victim died of multiple gunshot wounds. A toxicology report indicated the victim
had consumed alcohol, marijuana, and cocaine.
                                           -3-
        The jury convicted the Petitioner of second degree murder, and he received a
twenty-year sentence to be served at one hundred percent. The Petitioner’s trial counsel
withdrew from representation after sentencing. Id. at *2. He hired a new attorney
(“appellate counsel”), who filed a motion for a new trial that was not timely. Id. The
trial court nevertheless held a hearing, and it denied the motion. Id. Appellate counsel
then failed to file a notice of appeal. Id.

                                    Post-Conviction

       The Petitioner filed a timely post-conviction petition, asserting numerous instances
of ineffective assistance of counsel, including that appellate counsel failed to perfect an
appeal. Id. at *2. The record contains several references to an extensive hearing held by
the post-conviction court, during which trial counsel and other witnesses testified to
matters pertinent to the claims of ineffective assistance of trial counsel. After the
hearing, the post-conviction court granted a delayed appeal based on appellate counsel’s
failure to seek appellate review, and this court concluded that, because the late-filed
motion for a new trial was a nullity, the only issue before the court on appeal was
sufficiency of the evidence. Id. at *2-3. This court concluded that the evidence was
sufficient to support the verdict. Id. at *4.

       The Petitioner timely pursued further post-conviction relief.           The record
demonstrates that the Petitioner cycled through several attorneys and that he ultimately
represented himself with the assistance of “elbow counsel” during the presentation of
post-conviction proof. The Petitioner’s post-conviction theory centered around a 911
chronology that showed emergency calls regarding the shooting. The petition delineated
numerous claims centering around the fact that the actual 911 recordings were no longer
available because they had been erased. The Petitioner also alleged that the chronology
demonstrated that Mr. Young did not, as he had testified at trial, call 911. The Petitioner
further contended that the 911 chronology demonstrated that the victim, after the
shooting, called 911 from a landline inside Mr. Young’s house. The Petitioner concluded
that the cell phone with the bullet hole in it was not the telephone being used by the
victim and that this evidence, and testimony surrounding it, was fabricated and
intentionally presented as false evidence by the prosecution. The post-conviction court
held three hearings addressing the Petitioner’s post-conviction claims.

       Ms. Ruth Murray, the custodian of records for Central Records, testified that audio
recordings of 911 calls are routinely kept for eighteen months and that a printed
chronology of the events is routinely kept for eight years. She confirmed that an attorney
would be able to obtain the audio recordings if they were sought in the relevant time
period.

                                           -4-
       She identified a chronology of an emergency event occurring July 10, 2007,
during which a shooting was reported to 911. The initial call came in at 6:14 p.m.,
reporting that the shooting took place at Mr. Young’s address and summarizing the event
as “DEDRICK SHOT.” The chronology lists the telephone number calling and contains
a notation, “Name= MONDIE, PHYLLIS.” This information is later again listed by the
same operator, number 11078, in an “EVENT UPDATED” entry which assigns a primary
“unit” and primary “member” to the event. Other entries made by this operator reflect
additional information obtained, such as the suspect’s clothing description. Operator
number 10675 created numerous entries showing a dispatch of various numbered “units”
and “employees” to the scene.

       The event chronology contains an entry from operator 4458 at 6:15 p.m.,
describing “ANOTHER CALL FROM 650 2887...ADV SAME INFO….UNK RESP @
1815.” A later cross-referenced event by operator number 10675 gives an “ALT” 901-
area-code telephone number with the note, “COMP ADV SOMEONE I[S]
TREATENING HIM AND HUNG UP, VM ON CB.”

       Ms. Murray confirmed that the chronology reflected that the caller’s name was
Phyllis Mondie. She testified that callers would sometimes, but not always, provide their
names and that operators did not attempt to verify callers’ names but would write down
whatever name was given. She agreed that the person who called would have given the
information “Dedrick shot.” Ms. Murray agreed that there was another call. After the
Petitioner read the cross-referenced event as “complainant advised someone threatened
him and hung up, victim on callback,” Ms. Murray echoed his reading as “victim on
callback.”

       Ms. Phyllis Mondie testified that she lived at the address where the victim was
shot and that she was at home during the homicide. Her home had one landline, and the
telephone was not cordless. She testified that she did not call 911 after the shooting but
that her boyfriend did, and she did not know why the chronology listed her name. She
did not recall the victim making a call from her home telephone. She did not see the
victim’s body after the shooting.

        Mr. Young also lived at the address where the victim was shot. He recalled that he
had allowed the victim to use his cell phone and that he was sitting on a couch where he
could see the victim using the telephone on the porch through the open front door. At
one point, the victim moved, and Mr. Young went onto the porch to retrieve his
telephone, thinking the call was complete. He then saw the victim talking with the
Petitioner and another man. Mr. Young returned to the house and began to watch
television when he heard shots. He saw the victim try to run up the steps but turn and fall
back down the steps and saw the Petitioner run away. Mr. Young testified consistently
                                           -5-
with his trial testimony that he called 911 to report the shooting. When asked why the
chronology would reflect Ms. Mondie as the caller, Mr. Young explained that the
telephone was “in her name.” He confirmed that he was the person who called 911, and
he confirmed that he told the operator that “Dedrick was shot.” Mr. Young denied that
the victim had ever come into the house to use the telephone, noting that the telephone
was in the bedroom and that he would not have permitted the victim to come into the
bedroom. Mr. Young reiterated that the victim had borrowed his cell phone prior to the
shooting, that Mr. Young was the 911 caller, and that the victim never came in the house.
Mr. Young recalled crime scene investigators taking photographs of the scene.

        Assistant District Attorney General Doug Carriker assisted the lead prosecutor
during the Petitioner’s trial. He stated he was only assigned to the case the week before
trial and that he did not investigate or have any knowledge about the 911 tapes. He
testified that the chronology appeared to show two calls from two separate numbers
placed within a minute of the shooting. General Carriker agreed that he had an ethical
duty to correct any testimony he knew to be untrue. He testified that nothing in Mr.
Young’s testimony appeared incorrect or appeared to be inconsistent with prior
statements by Mr. Young. In General Carriker’s opinion, the chronology would not have
helped the defense because two eyewitnesses could identify the Petitioner as the shooter.
General Carriker did not recall if a photograph of the cell phone was introduced at trial,
but he stated it would be unusual not to introduce a photograph. He recalled that the cell
phone itself, which had a bullet hole in the middle of the screen, was made an exhibit.

        Trial counsel testified that she “would assume” that she obtained the 911
chronology through discovery. She did not recall if she introduced the chronology at
trial, noting that not all discovery would be admissible or introduced at trial. Trial
counsel did not think that the custodian of the 911 records would have possessed
information beneficial to the defense. Trial counsel testified that she did not object to the
introduction of the cell phone or the crime scene sketch because she did not see a basis to
object. She stated that she thoroughly investigated the case and objected to evidence she
thought should be excluded.

       The post-conviction court denied relief. The court found that the Petitioner’s first
attorney had testified that he could not recall if he obtained the 911 audio tapes.1 The
Petitioner’s first attorney was asked to review his case file and to prepare to testify
regarding the tapes later, but he was never recalled. The post-conviction court also found
that the Petitioner’s investigator interviewed witnesses and attempted to get the 911

        1
          We presume that the post-conviction court’s summary of the testimony of the Petitioner’s first
attorney, the Petitioner’s investigator, and some parts of trial counsel’s testimony is taken from the
hearing which resulted in the grant of the delayed appeal.
                                                 -6-
tapes, which had by that time been destroyed. The investigator testified that she obtained
the chronology and shared the chronology with the Petitioner. The post-conviction court
also summarized trial counsel’s testimony that she shared the chronology with the
Petitioner and was aware of the identity of the 911 callers. She testified that, although the
evidence established that a cell phone was shot from the victim’s hand, there was no
allegation that the victim had called 911 or was calling 911 when he was shot. The court
noted that Ms. Murray could only testify to the data printed in the chronology.

       The post-conviction court found that trial counsel could not have obtained the 911
tapes because they had been erased and that the Petitioner had failed to present any
evidence regarding what steps his first attorney had taken to procure the tapes. The court
also found that trial counsel obtained discovery and performed reasonable investigation
and that the Petitioner had not presented any evidence which trial counsel failed to
uncover. Accordingly, the post-conviction court concluded that the Petitioner did not
receive ineffective assistance of counsel. The post-conviction court also found that the
Petitioner had not demonstrated that the State withheld exculpatory evidence. The
petition for post-conviction relief was denied.

                                       ANALYSIS

                          I. The Record and Issues on Appeal

       We begin by observing that the appellate record in this case leaves something to
be desired in terms of clarity and content. For example, there are documents that, while
clearly provided as part of the clerk’s records, lack a file-stamp date or only exhibit a
handwritten date without a stamp or signature.

       We note further that the post-conviction court’s ruling appears to incorporate
testimony from the initial post-conviction hearing during which the Petitioner was
granted relief in the form of a delayed appeal. The transcript of this hearing is not part of
the appellate record in this case. Neither was it part of the record of the delayed appeal
decided in 2013, which contained transcripts of the trial, of the sentencing hearing, and of
the hearing on the motion for a new trial.

        We observe that the appellant has the duty to prepare a record which conveys “a
fair, accurate and complete account of what transpired with respect to those issues that
are the bases of appeal.” Tenn. R. App. P. 24(b). In the absence of a transcript, we
presume that the trial court’s judgments were correct. See State v. Richardson, 875
S.W.2d 671, 674 (Tenn. Crim. App. 1993). Accordingly, we accept the post-conviction
court’s factual findings related to the evidence from the initial hearing which has been
omitted from the record on appeal.
                                            -7-
       We observe that it is also unclear whether the Petitioner’s numerous pro se filings
were made while he was represented by counsel or after he was permitted to proceed pro
se with an attorney acting as “elbow counsel.” The Petitioner’s initial pro se petition
raised appellate counsel’s failure to file an appeal as well as ineffective assistance of trial
counsel. After an initial hearing, the Petitioner was permitted to proceed with a delayed
appeal, and the post-conviction court entered an order dismissing the remaining post-
conviction claims. A document labeled “Amended and supplemental petition for post
conviction relief,” which did not allege any cognizable post-conviction claims, was filed
by a new attorney on the Petitioner’s behalf after this court denied the delayed appeal.
The Petitioner then filed a pro se amended petition raising cognizable post-conviction
claims. After a competency evaluation of the Petitioner, the attorney who had
represented the Petitioner on his delayed appeal was permitted to withdraw, and post-
conviction counsel was appointed to represent the Petitioner. The exact dates and scope
of representation by these three attorneys is unclear from the record. After the
appointment of post-conviction counsel, the Petitioner filed another pro se amendment to
the petition and a motion to compel discovery. The order addressing the discovery
motion noted that the Petitioner had refused the assistance of counsel. A subsequent
order clarified that the Petitioner desired to proceed pro se and that the attorney who had
been appointed to represent him would assist him with obtaining documents for the post-
conviction hearing. We conclude that it is unclear which documents constitute the
written petition that serves as the basis for the Petitioner’s claims.

       “As a general rule, this court will not address post-conviction issues that were not
raised in the petition or addressed in the trial court.” Brown v. State, 928 S.W.2d 453,
457 (Tenn. Crim. App. 1996) (citing State v. Smith, 814 S.W.2d 45, 49 (Tenn. 1991)).
However, this court has frequently addressed issues on post-conviction appeal which
were absent from the post-conviction petition so long as they were presented to the post-
conviction court. See Kenneth Hayes v. State, No. W2016-01522-CCA-R3-PC, 2017 WL
3106918, at *8 (Tenn. Crim. App. July 21, 2017), no perm. app. filed (citing cases);
Timothy Lamont Thompson v. State, No. M2015-00846-CCA-R3-PC, 2016 WL 496996,
at *4 n.1 (Tenn. Crim. App. Feb. 9, 2016); James Randall Roskam v. State, No. M2014-
00599-CCA-R3-PC, 2015 WL 3398394, at *6-7 (Tenn. Crim. App. May 27, 2015)
(addressing an issue not raised until the post-conviction hearing); Kevin Allen Gentry v.
State, No. E2013-00791-CCA-R3-PC, 2014 WL 1883701, at *11 (Tenn. Crim. App. May
12, 2014); Shawn Simmons v. State, No. M2012-00987-CCA-R3-PC, 2013 WL 1225857,
at *5 n.3 (Tenn. Crim. App. Mar. 27, 2013). Accordingly, we will review the issues that
have been raised on appeal and also raised in the written filings below or addressed by
the post-conviction court.

     The Petitioner’s reply brief lists twenty-five issues he wishes to address on appeal.
Many of these issues are duplicative of one another, and some issues are waived for
                                             -8-
failure to raise them below. See T.C.A. § 40-30-106(g). The Petitioner’s appellate
claims center broadly around the cell phone with the bullet hole in it which was
introduced at trial, the fact that the crime scene photographs allegedly did not include a
photograph of the cell phone found at the scene, and the allegation that the 911
chronology contradicts Mr. Young’s testimony. We note that the written petitions, on the
other hand, broadly focus on the failure to obtain the 911 audio recordings or chronology,
as well as the alleged inconsistency between the chronology and Mr. Young’s testimony.
We conclude that the Petitioner has raised and preserved the following grounds for relief:
(1) that trial counsel was deficient in investigating the case, in particular the 911 calls; (2)
that trial counsel was deficient in failing to impeach Mr. Young with the 911 chronology;
(3) that trial counsel was deficient in failing to object to prosecutorial misconduct,
particularly the presentation of Mr. Young’s testimony about calling 911 and evidence
surrounding the cell phone; (4) that trial counsel was deficient in failing to object to the
crime scene photographs or cell phone based on the alleged absence of a photograph of
the cell phone; and (5) that the State failed in its duty to preserve or produce the cell
phone being used by the victim. We conclude that the Petitioner’s remaining grounds are
either duplicative of these allegations or waived for failure to include them in a written
petition and litigate them at the post-conviction hearings.

                           II. Ineffective Assistance of Counsel

       The Petitioner contends that trial counsel provided ineffective assistance in her
representation related to the 911 chronology and the cell phone. The Petitioner’s theory
of post-conviction relief hinges on his reading of the chronology, which he asserts
demonstrates that Mr. Young did not call 911, that multiple calls were made to 911 from
Mr. Young’s landline telephone, and that one of the 911 callers was the victim. The
Petitioner draws the conclusion that trial counsel and the prosecution allowed the jury to
decide the case based on perjured testimony and forged evidence. We conclude that the
Petitioner has not demonstrated deficiency or prejudice with respect to his claims of
ineffective assistance of counsel.

       Under the Post-Conviction Procedure Act, a petitioner is entitled to relief when
“the conviction or sentence is void or voidable because of the abridgment of any right
guaranteed by the Constitution of Tennessee or the Constitution of the United States.”
T.C.A. § 40-30-103. The burden of proving allegations of fact by clear and convincing
evidence falls to the petitioner seeking relief. T.C.A. § 40-30-110(f). The post-
conviction court’s findings of fact are binding on the appellate court unless the evidence
preponderates against them. Kendrick v. State, 454 S.W.3d 450, 457 (Tenn. 2015).
Accordingly, the reviewing court defers to the post-conviction court’s findings regarding
the credibility of witnesses, the weight and value of witness testimony, and the resolution
of factual issues. Id. Questions of law and mixed questions of law and fact are reviewed
                                             -9-
de novo. Id. Each element of a claim of ineffective assistance of counsel is a mixed
question of law and fact. Id.

       Under the Sixth Amendment to the United States Constitution and article I, section
9 of the Tennessee Constitution, the accused is guaranteed the right to effective assistance
of counsel. Moore v. State, 485 S.W.3d 411, 418 (Tenn. 2016). To prevail on a claim
that he was denied his constitutional right to effective assistance of counsel, a petitioner
must prove both that counsel’s performance was deficient and that the deficient
performance caused prejudice to the defense. Kendrick, 454 S.W.3d at 457 (citing
Strickland v. Washington, 466 U.S. 668, 687 (1984)).

        Deficiency requires showing that counsel’s errors were so serious “‘that counsel
was not functioning as the “counsel” guaranteed the defendant by the Sixth
Amendment.’” Nesbit v. State, 452 S.W.3d 779, 787 (Tenn. 2014) (quoting Strickland,
466 U.S. at 687). To demonstrate deficiency, the petitioner must show that counsel’s
performance fell below an objective standard of reasonableness under prevailing
professional norms. Pylant v. State, 263 S.W.3d 854, 868 (Tenn. 2008). Courts must
make every effort “‘to eliminate the distorting effects of hindsight, to reconstruct the
circumstances of counsel’s challenged conduct, and to evaluate the conduct from
counsel’s perspective at the time.’” Felts v. State, 354 S.W.3d 266, 277 (Tenn. 2011)
(quoting Strickland, 466 U.S. at 689). “‘[A] reviewing court must be highly deferential
and should indulge a strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance.’” Id. (quoting State v. Burns, 6 S.W.3d 453,
462 (Tenn. 1999)). In evaluating counsel’s performance, “‘[s]trategic choices made after
thorough investigation of law and facts relevant to plausible options are virtually
unchallengeable; and strategic choices made after less than complete investigation are
reasonable precisely to the extent that reasonable professional judgments support the
limitations on investigation.’” Kendrick, 454 S.W.3d at 458 (quoting Strickland, 466
U.S. at 690-91). The reviewing court must begin with the presumption “that counsel
provided adequate assistance and used reasonable professional judgment to make all
strategic and tactical significant decisions.” Davidson v. State, 453 S.W.3d 386, 393
(Tenn. 2014).

        In determining prejudice, the post-conviction court must decide whether there is a
reasonable probability that, absent the errors, the result of the proceeding would have
been different. Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn. 2009). “‘A reasonable
probability is a probability sufficient to undermine confidence in the outcome.’” State v.
Honeycutt, 54 S.W.3d 762, 768 (Tenn. 2001) (quoting Strickland, 466 U.S. at 694). The
petitioner must show that the deficiency deprived him of a fair trial and called the
reliability of the outcome of the proceeding into question. Finch v. State, 226 S.W.3d
307, 316 (Tenn. 2007). A claim may be denied for failure to establish either deficiency
                                           - 10 -
or prejudice, and the reviewing court need not address both components if a petitioner
has failed to establish one. Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996).

                                A. Failure to Investigate

        The Petitioner claims that trial counsel was deficient in failing to investigate the
911 chronology and cell phone, which he claims would together have established that the
prosecution’s witnesses were not being truthful. The post-conviction court found that
trial counsel obtained the 911 chronology through an investigator and provided it to the
Petitioner prior to trial. The post-conviction court also found that trial counsel testified
that she was aware of the identity of the 911 callers and that there was never an allegation
that the victim placed a 911 call. Trial counsel did not believe the chronology was
helpful to the defense. Trial counsel recalled that the evidence showed that a cell phone
was shot from the victim’s hand, but she testified that there was never an allegation that
the victim was calling 911 when he was shot. At trial, the State presented Officer
Smith’s testimony identifying the cell phone with a bullet hole that she collected from the
scene of the crime, Mr. Young’s testimony that he observed his cell phone with a hole in
it, and Mr. Moore’s testimony that he saw the Petitioner shoot the cell phone out of the
victim’s hand. Trial counsel stated that she investigated the cell phone but that she did
not object to the introduction of the cell phone because there was no basis to object to it.

       The post-conviction court found that trial counsel was not deficient in
investigating the case, and we concur. Trial counsel hired an investigator who located the
911 chronology which the Petitioner believes contradicts witness testimony. She
discussed the chronology with the Petitioner prior to trial but chose not to use it at trial
because she did not believe it was helpful to the defense. The cell phone was made an
exhibit at trial and was in a condition consistent with that described by three witnesses.
The Petitioner has not introduced any evidence during the post-conviction proceedings
which he can claim trial counsel should have discovered but did not. On the contrary,
trial counsel investigated the case and had the relevant evidence, consisting of the
chronology and the cell phone, available at trial, but she made a strategic decision not to
introduce the chronology or challenge the cell phone. We conclude the Petitioner has not
demonstrated deficiency or prejudice in trial counsel’s investigation.

             B. Failure to Impeach Mr. Young with the 911 Chronology

      The Petitioner next asserts that trial counsel provided ineffective assistance when
she did not impeach Mr. Young with the 911 chronology. The post-conviction court
found that trial counsel was aware of the chronology but did not believe it was helpful
and accordingly did not use it at trial.

                                           - 11 -
        The Petitioner’s assertions hinge on his reading of the 911 chronology as
establishing that Mr. Young did not call 911 and that the victim did call 911 from Mr.
Young’s landline. However, the post-conviction proof does not support this conclusion.
The post-conviction court’s findings of fact included a recitation that Mr. Young gave his
cell phone to the victim, who never came in the house but made a call from the porch.
Ms. Mondie and Mr. Young both testified that Mr. Young used the landline to call 911.
The printed record shows a call from Ms. Mondie’s landline, which the same operator
later “updated,” while another operator “cross-referenced” another “event” reported from
a different phone number to the crime. General Carriker testified that the second call
came from a different number. General Carriker and trial counsel agreed that there was
never any indication the victim called 911. While Ms. Murray agreed with the
Petitioner’s suggestion that “VM2 ON CB” might indicate “victim on callback,” the post-
conviction court found that Ms. Murray could not testify to anything “[o]ther than the
data that was printed on the record.”

        We conclude that trial counsel was not deficient in declining to use the chronology
to try to impeach Mr. Young. The evidence at the post-conviction hearing suggested that
the chronology listed Ms. Mondie because the telephone line was in her name. The
record does not establish that there were two telephone calls from the same number or
that one of those calls was placed by the victim. The Petitioner’s speculation that the
victim, after having been shot five times in the chest with bullets that penetrated his heart,
lungs, liver, and pancreas, made his way into Mr. Young’s house to use the telephone and
then collapsed on the sidewalk outside prior to the arrival of Officer Rouse from a few
doors down, is unfounded. Trial counsel was not deficient in determining that the
chronology was not beneficial for impeachment because the chronology was consistent
with Mr. Young’s testimony that he placed a 911 call from Ms. Mondie’s landline after
the victim was shot. See Johnson v. State, 145 S.W.3d 97, 122 (Tenn. Crim. App. 2004)
(“[W]e do not discern any clear impeachment value from such a line of questioning
because the report was not necessarily inconsistent” with witness testimony). By the
same token, the Petitioner cannot demonstrate prejudice. Even if he had been able to
show that the victim or Ms. Mondie called 911, this evidence would not have
contradicted the testimony of the State’s two eyewitnesses that they saw the Petitioner
shoot the victim and then run. There is no reasonable probability that the outcome of the
proceeding would have been different.

                       C. Failure to Object to Prosecutorial Misconduct

       The Petitioner, on the same flawed premise that the chronology materially
contradicts witness testimony, asserts that trial counsel was deficient in failing to object

       2
           Ms. Murray was not asked if “VM” might be an abbreviation of voicemail.
                                                 - 12 -
to the prosecutor’s decision to present the testimony of Mr. Young and Officer Smith and
that she was deficient for not objecting to the cell phone’s introduction. He asserts that
the presentation of the evidence and testimony was misconduct because the chronology
contradicts the witness testimony and suggests that the cell phone was fabricated
evidence. See State v. Spurlock, 874 S.W.2d 602, 617 (Tenn. Crim. App. 1993) (the
State’s knowing use of false testimony is a violation of due process).

        As we have noted above, the 911 chronology does not establish that Mr. Young
did not call 911, and neither does it establish that the victim did call 911. Instead, it
suggests that a 911 call was placed from Ms. Mondie’s landline, just as Mr. Young
testified. Another 911 call, from an unknown caller, also alerted authorities to the
shooting. Accordingly, the chronology does not contradict Mr. Young’s testimony, and
the Petitioner has not demonstrated that trial counsel should have objected to the
prosecutor’s choice to present the witness testimony. The evidence also established that
Mr. Moore saw the Petitioner shoot the cell phone from the victim’s hand, that Mr.
Young observed the cell phone with the bullet hole, and that Officer Smith identified the
cell phone, which had a bullet hole through the flip-top, as the cell phone she collected
from the scene. Accordingly, the prosecutor also did not commit misconduct in
introducing the cell phone into evidence. Because there was no basis for trial counsel to
object to the prosecutor’s conduct, the failure to object was neither deficient nor
prejudicial.

         D. Failure to Object to the Crime Scene Photographs or Cell Phone

       The Petitioner also asserts that trial counsel was ineffective for not objecting to the
admission of the crime scene photographs or cell phone on the basis that the State did not
produce a photograph of the cell phone with the hole in it. The Petitioner has not
demonstrated that the photographs that were admitted at trial were inadmissible for any
reason. Officer Smith testified that the photographs depicted the scene of the crime after
the victim was moved, and she indicated the location of the cell phone in the
photographs. Any allegation that the scene had been disturbed would go to the weight of
the evidence and not its admissibility, and the alleged absence of a photograph of the cell
phone would not make other evidence depicting the scene inadmissible. See State v.
Workman, 667 S.W.2d 44, 47 (Tenn. 1984) (concluding that a witness’s inability to link a
photograph of spent cartridges to the physical cartridges entered at trial went to the
weight and not admissibility of the collective exhibit of photographs when the witness
could affirm they were an accurate depiction of the scene). Likewise, the testimony of
Mr. Young and Mr. Moore established that the victim was using the cell phone when he
was shot. Mr. Moore saw the Petitioner shoot the cell phone out of the victim’s hand.
Mr. Young and Officer Smith later observed the cell phone with the bullet hole, and a cell
phone that Officer Smith identified as the one she collected was introduced into evidence.
                                            - 13 -
The Petitioner has not demonstrated a basis for excluding the cell phone. Accordingly,
the Petitioner has failed to show deficiency or prejudice.

                            III. Brady and Ferguson Claims

       Finally, the Petitioner asserts that the State lost, destroyed, or failed to produce a
photograph of the cell phone from the crime scene. The Petitioner’s claim is again based
on his belief that the victim called 911 from Ms. Mondie’s landline. The Petitioner
speculates that the victim was calling 911 at the time of the shooting and could not have
been talking on the cell phone because he was on the landline. The Petitioner then
conjectures that, based on his hypothesis that the victim was using the landline, the cell
phone with the bullet in it was fabricated. We note initially that the Petitioner never
included any allegations regarding a lost cell phone photograph in his written petitions,
and the post-conviction court did not address the issue. The Petitioner did include an
allegation that the cell phone introduced at trial had been altered or was fabricated
evidence.

        The accused in a criminal trial is guaranteed the right to a fair trial under the Due
Process Clause of the Fourteenth Amendment to the United States Constitution and
article I, section 8 of the Tennessee Constitution. Part of the right to a fair trial is the
“constitutionally protected privilege to request and obtain from the prosecution evidence
that is either material to guilt or relevant to punishment.” State v. Ferguson, 2 S.W.3d
912, 915 (Tenn. 1999). Ferguson, however, concerns evidence which existed at one
point and was subsequently lost or destroyed. See State v. Angela K. Pendergrass, No.
E2013-01409-CCA-R3-CD, 2014 WL 1232204, at *7 (Tenn. Crim. App. Mar. 25, 2014),
perm. app. denied (Tenn. Aug. 26, 2014) (noting that Ferguson “does not require the
creation of evidence”). Likewise, a claim that the Petitioner’s rights were violated by the
prosecution’s failure to produce evidence requires a showing that the State suppressed
evidence which was in the State’s possession. State v. Jackson, 444 S.W.3d 554, 594
(Tenn. 2014); see Brady v. Maryland, 373 U.S. 83, 87 (1963).

       At the post-conviction hearing, the Petitioner presented no evidence that there was
a photograph of the cell phone that was either withheld from him or lost or destroyed.
The transcripts indicate that he was provided with over one hundred photographs from
the State’s file. The Petitioner has not demonstrated that the photograph he desires was
ever in existence. Neither has he shown that the cell phone used by the victim was
altered, destroyed, or fabricated. The proof at trial included the testimony of Mr. Moore,
who saw the Petitioner shoot the telephone from the victim’s hand before shooting the
victim multiple times in the chest and back. Mr. Young’s testimony was likewise that the
victim was talking on Mr. Young’s cell phone when the Petitioner shot him and that Mr.
Young subsequently saw that the cell phone had been damaged by a bullet. Ms. Smith
                                           - 14 -
testified that the cell phone had a bullet hole and that she collected the cell phone. The
physical evidence of the cell phone with a bullet hole and the autopsy corroborated the
witness testimony. The cell phone was authenticated by the State’s witnesses, including
Ms. Smith, who collected the telephone and was able to identify it based on its packaging
and its unique condition. We conclude that the Petitioner has not demonstrated the
existence of a photograph, the existence of another telephone, or an alteration in the state
of the cell phone introduced at trial, and he is not entitled to relief.

                                     CONCLUSION

       Based on the foregoing analysis, we affirm the post-conviction court’s judgment.




                                    ___________________________________________
                                    JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                           - 15 -